Exhibit 10.1
Execution Copy
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 1, 2011, is
made by and between Associated Materials LLC, a Delaware limited liability
company (the “Company”), and Robert C. Gaydos (“Executive”).
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept such employment, on the terms and subject to the conditions set forth
in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties to this Agreement hereby agree as follows:
1. Employment. On the terms and subject to the conditions set forth herein, the
Company hereby employs Executive as the Company’s Senior Vice President,
Operations, and Executive accepts such employment, for the Employment Term (as
defined in Section 3). During the Employment Term, Executive shall report to the
Chief Executive Officer of the Company, performing such duties as shall be
reasonably required of a senior vice president of a corporation of a similar
size and nature to the Company, and shall have such other powers and perform
such other duties as may from time to time be assigned to him by the Chief
Executive Officer of the Company and the Board of Directors of AMH Investment
Holdings Corp., a Delaware corporation (“Parent”). To the extent requested by
the Company’s Chief Executive Officer or the Board of Directors of Parent (the
“Board”), Executive shall also serve on any committees of the Board and/or as a
director, officer or employee of Parent or any other person or entity which,
from time to time, is a direct or indirect subsidiary of Parent (Parent and each
such subsidiary, person or entity, other than the Company, are hereinafter
referred to collectively as the “Affiliates,” and individually as an
“Affiliate”). Executive’s service as a director of the Company or as a director,
officer or employee of any Affiliate shall be without additional compensation.
2. Performance. Executive will serve the Company faithfully and to the best of
his ability and will devote his full business time, energy, experience and
talents to the business of the Company and the Affiliates; provided, that it
shall not be a violation of this Agreement for Executive to manage his personal
investments and business affairs, or to engage in or serve such civic,
community, charitable, educational, or religious organizations as he may
reasonably select so long as such service does not interfere with Executive’s
performance of his duties hereunder.
3. Employment Term. Subject to earlier termination pursuant to Section 6,
Executive’s term of employment hereunder shall begin upon August 1, 2011 (the
“Commencement Date”), and continue through the date which is three years
following the Commencement Date; provided, that beginning on the third
anniversary of the Commencement Date, and on each subsequent anniversary of the
Commencement Date, such term shall be automatically extended by an additional
one year beyond the end of the then-current term, unless, at least 90 days
before such second anniversary of the Commencement Date, or 90 days before any
such subsequent anniversary of the Commencement Date, the Board gives written
notice to Executive that the Company does not desire to extend the term of this
Agreement, in which case, the term of employment hereunder shall terminate as of
the third anniversary of the Commencement Date or the end of the then-current
term, as applicable (the term of employment hereunder, including any extensions,
in accordance with this Section 3, shall be referred to herein as the
“Employment Term”).

 

 



--------------------------------------------------------------------------------



 



4. Compensation and Benefits.
(a) Salary. As compensation for his services hereunder and in consideration of
Executive’s other agreements hereunder, during the Employment Term, the Company
shall pay Executive a base salary, payable in equal installments in accordance
with the Company’s payroll procedures, at an annual rate of $325,000, subject to
annual review by the Board (or its compensation committee) which may increase,
but not decrease, Executive’s base salary.
(b) Signing Bonus. Executive will be paid a signing bonus of $125,000, less
applicable withholding, upon the Commencement Date.
(c) Annual Incentive Bonus. Commencing on the Commencement Date, Executive shall
be entitled to participate in an annual incentive bonus arrangement established
by the Company on terms and conditions substantially as set forth in Exhibit A
hereto. Any annual incentive bonus to which Executive is entitled under this
Agreement for any calendar year shall be paid in a cash lump-sum within 30 days
following the close of books of AMH Intermediate Holdings Corp., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Intermediate”) and
completion of Intermediate’s annual audit by its external accountants for such
calendar year but in any event shall not be paid later than March 15th of the
calendar year immediately following the calendar year to which the bonus
relates.
(d) Retirement, Medical, Dental and Other Benefits. During the Employment Term,
Executive shall, in accordance with the terms and conditions of the applicable
plan documents and all applicable laws, be eligible to participate in the
various retirement, medical, dental and other employee benefit plans made
available by the Company, from time to time, for its executives.
(e) Vacation; Sick Leave. During the Employment Term, Executive shall be
entitled to not less than four weeks of vacation during each calendar year and
sick leave in accordance with the Company’s policies and practices with respect
to its executive officers.
(f) Business Expenses. The Company shall reimburse or advance payment to
Executive for all reasonable expenses actually incurred by him in connection
with the performance of his duties hereunder in accordance with policies
established by the Company from time to time and subject to receipt by the
Company of appropriate documentation.
(g) Relocation. The Company shall reimburse or advance payment to Executive for
expenses incurred by him in connection with his relocation to the Northeast Ohio
area. Such expenses include temporary living costs for up to 90 days, two house
searching trips for Executive and his family, closing costs and real estate
commissions in connection with the sale of Executive’s existing home, and
household goods moving expenses. In addition, the Company will reimburse
Executive for round trip travel from the Company’s head office to Executive’s
existing home in Tennessee every second weekend during the 90-day period
referred to above. With respect to selling Executive’s existing home:
(i) If Executive sells his home for less than his original purchase cost of
$455,000, the Company will reimburse Executive for his loss up to a total amount
of $50,000; or
(ii) the Company will arrange for a third party relocation management company to
purchase Executive’s current home at the appraised value determined by
appraisals obtained by the Company and based upon the average of two appraisals.
If the two appraisals vary by more than 5%, then a third appraisal will be
obtained and the appraised value will be the average of the three appraisals. If
this appraised value is below Executive’s original purchase cost of $455,000,
the Company will reimburse Executive for his loss up to a total amount of
$50,000.

 

2



--------------------------------------------------------------------------------



 



5. Covenants of Executive. Executive acknowledges that in the course of his
employment with the Company he will become familiar with the Company’s and the
Affiliates’ trade secrets and with other confidential information concerning the
Company and the Affiliates, and that his services are of special, unique and
extraordinary value to the Company and the Affiliates. Therefore, the Company
and Executive mutually agree that it is in the interest of both parties for
Executive to enter into the restrictive covenants set forth in this Section 5
and that such restrictions and covenants are reasonable given the nature of
Executive’s duties and the nature of the Company’s business.
(a) Noncompetition. During the Employment Term and for the two year period
following termination of the Employment Term (the “Restricted Period”),
Executive shall not, within any jurisdiction or marketing area in which the
Company or any Affiliate is doing or is qualified to do business, directly or
indirectly, own, manage, operate, control, be employed by or participate in the
ownership, management, operation or control of, or be connected in any manner
with, any Business (as hereinafter defined); provided that Executive’s ownership
of securities of two percent (2%) or less of any class of securities of a public
company shall not, by itself, be considered to be competition with the Company
or any Affiliate. For purposes of this Agreement, “Business” shall mean the
manufacturing, production, distribution or sale of exterior residential building
products, including, without limitation, vinyl siding, windows, fencing,
decking, railings and garage doors, or any other business of a type and
character engaged in by the Company or an Affiliate during the Employment Term
(including, without limitation, any business in which the Company or any
Affiliate has specific plans to conduct in the future and as to which Executive
was aware of such planning at or prior to the time Executive’s employment is
terminated).
(b) Nonsolicitation. During the Employment Term and the Restricted Period,
Executive shall not, directly or indirectly, (i) hire or employ, solicit for
employment or otherwise contract for the services of any individual who is or
was an employee or consultant of the Company or any Affiliate; (ii) otherwise
induce or attempt to induce any employee or consultant of the Company or an
Affiliate to leave the employ or service of the Company or such Affiliate, or in
any way interfere with the relationship between the Company or any Affiliate and
any employee or consultant respectively thereof; or (iii) induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any Affiliate to cease doing business with the Company or such
Affiliate, or interfere in any way with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Affiliate.
(c) Nondisclosure; Inventions. For the Employment Term and at all times
thereafter, (i) Executive shall not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company and the Affiliates, any customer lists, trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
or the Affiliates, including, without limitation, any know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals concerning the past, current or future business, activities and
operations of the Company and the Affiliates (all of the foregoing collectively
hereinafter referred to as “Confidential Information”), and (ii) Executive will
not use, directly or indirectly, any Confidential Information for the benefit of
anyone other than the Company and the Affiliates; provided, that Executive has
no obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the general public other than through disclosure by Executive. All
Confidential Information, new processes, techniques, know-how, methods,
inventions, plans, products, patents and devices developed, made or invented by
Executive, alone or with others, while an employee of the Company which are
related to the business of the Company and the Affiliates shall be and become
the sole property of the Company, unless released in writing by the Board, and
Executive hereby assigns any and all rights therein or thereto to the Company.

 

3



--------------------------------------------------------------------------------



 



(d) Nondisparagement. During the Employment Term and at all times thereafter,
Executive shall not take any action to disparage or criticize the Company or any
Affiliate or their respective employees, directors, owners or customers or to
engage in any other action that injures or hinders the business relationships of
the Company or any Affiliate. Nothing contained in this Section 5(d) shall
preclude Executive from enforcing his rights under this Agreement.
(e) Return of Company Property. All Confidential Information, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company or an Affiliate, whether prepared by Executive or otherwise
coming into his possession in the course of the performance of his services
under this Agreement, shall be the exclusive property of the Company and shall
be delivered to the Company, and not retained by Executive (including, without
limitations, any copies thereof), promptly upon request by the Company and, in
any event, promptly upon termination of the Employment Term.
(f) Enforcement. Executive acknowledges that a breach of his covenants contained
in this Section 5 may cause irreparable damage to the Company and the
Affiliates, the exact amount of which would be difficult to ascertain, and that
the remedies at law for any such breach or threatened breach would be
inadequate. Accordingly, Executive agrees that if he breaches or threatens to
breach any of the covenants contained in this Section 5, in addition to any
other remedy which may be available at law or in equity, the Company and the
Affiliates shall be entitled to specific performance and injunctive relief to
prevent the breach or any threatened breach thereof without bond or other
security or a showing that monetary damages will not provide an adequate remedy.
(g) Scope of Covenants. The Company and Executive further acknowledge that the
time, scope, geographic area and other provisions of this Section 5 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. In the event that the agreements in this
Section 5 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.
6. Termination. The employment of Executive hereunder shall automatically
terminate at the end of the Employment Term. The employment of Executive
hereunder and the Employment Term may also be terminated at any time by the
Company with or without Cause. For purposes of this Agreement, “Cause” shall
mean: (i) embezzlement, theft or misappropriation by Executive of any property
of the Company or an Affiliate; (ii) any breach by Executive of Executive’s
covenants under Section 5; (iii) any breach by Executive of any other material
provision of this Agreement which breach is not cured, to the extent susceptible
to cure, within 30 days after the Company has given written notice to Executive
describing such breach; (iv) willful failure by Executive to perform the duties
of his employment hereunder which continues for a period of 14 days following
written notice thereof by the Company to Executive; (v) the conviction of, or a
plea of nolo contendere (or a similar plea) to, any criminal offense that is a
felony or involves fraud, or any other

 

4



--------------------------------------------------------------------------------



 



criminal offense punishable by imprisonment of at least one year or materially
injurious to the business or reputation of the Company or an Affiliate involving
theft, dishonesty, misrepresentation or moral turpitude; (vi) gross negligence
or willful misconduct on the part of Executive in the performance of his duties
as an employee, officer or director of the Company or an Affiliate;
(vii) Executive’s breach of his fiduciary obligations to the Company or an
Affiliate; (viii) Executive’s commission of intentional, wrongful damage to
property of the Company or an Affiliate; (ix) any chemical dependence of
Executive which adversely affects the performance of his duties and
responsibilities to the Company or an Affiliate; or (x) Executive’s violation of
the Company’s or an Affiliate’s code of ethics, code of business conduct or
similar policies applicable to Executive. The existence or non-existence of
Cause shall be determined in good faith by the Board. The employment of
Executive may also be terminated at any time by Executive by notice of
resignation delivered to the Company not less than 90 days prior to the
effective date of such resignation.
7. Severance for Terminations. Subject to Section 8, if Executive’s employment
hereunder is terminated during the Employment Term by the Company or is
terminated due to expiration of the Employment Term following notice by the
Company not to extend the Employment Term in accordance with Section 3, in each
case other than for Cause or due to disability (as determined in the good faith
discretion of the Board) or death, Executive shall be entitled to receive as
severance: (i) an amount equal to Executive’s base salary pursuant to Section
4(a) (at the rate in effect immediately prior to the Termination Date), which
amount shall be payable, commencing no earlier than the sixty-first day
following such termination, in 12 equal monthly installments (other than the
first such installment, which shall include all amounts that would otherwise
have been paid to Executive if payment had commenced immediately following such
termination of employment) in accordance with the Company’s payroll procedures
over the 12-month period following the date of Executive’s termination (such
12-month period, the “Severance Period”); (ii) continued medical and dental
benefits described in Section 4(d) for the Severance Period, at the same rate of
employee and Company shared costs of such coverage as in effect from time to
time for active employees of the Company; and (iii) a pro rata portion (based on
the number of days Executive was employed by the Company during the calendar
year of termination) of any annual incentive bonus otherwise payable in
accordance with Section 4(c) for the year of termination of Executive’s
employment, payable no earlier than the date on which such bonus, if any, would
have been paid under the applicable plan or policy of the Company absent such
termination of employment, but no later than March 15th of the calendar year
immediately following the calendar year of such termination. With respect to any
such continued medical and dental benefits described in clause (ii) of the first
sentence of this Section 7 for which Executive is eligible, (I) if the Company
cannot continue such benefits without adverse tax consequences to Executive or
the Company or for any other reason, the Company shall pay Executive for the
cost of such benefits; (II) such benefits shall be discontinued in the event
Executive becomes eligible for similar benefits from a successor employer (and
Executive’s eligibility for any such benefits shall be reported by Executive to
the Company); and (III) Executive’s period of “continuation coverage” for
purposes of Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”), shall be deemed to commence on the date of Executive’s termination of
employment.
8. Termination of Compensation and Benefits; Execution of Release; Coordination
of Provisions. If Executive’s employment terminates otherwise than in a
termination entitling him to severance pay and benefits pursuant to Section 7,
Executive shall not be entitled to any severance, termination pay or similar
compensation or benefits, provided that Executive shall be entitled to any
benefits then due or accrued in accordance with the applicable employee benefit
plans of the Company or applicable law, including “continuation coverage” under
the Company’s group health plans for purposes of Section 4980B of the Code. As a
condition of receiving any severance compensation for which Executive otherwise
qualifies under Section 7, Executive agrees to execute within sixty (60) days
following the date of Executive’s termination of employment a general release in
favor of the Company in substantially the form set forth hereto as Exhibit B,
such release to be delivered, and to have become fully irrevocable,

 

5



--------------------------------------------------------------------------------



 



on or before the end of such 60-day period. It is expressly agreed and
understood that if such a release has not been executed and delivered and become
fully irrevocable by the end of such 60-day period, no amounts or benefits under
Section 7 shall be or become payable (except that any continued medical, dental
or life insurance benefits may be provided during such 60-day period pursuant to
Section 7, as the case may be, but will cease to be provided on the last day of
such period). Executive acknowledges and agrees that, except as specifically
described in Section 7, all of Executive’s rights to any compensation, benefits
(other than base salary earned through the date of termination of employment and
any benefits due or accrued prior to termination of employment in accordance
with the applicable employee benefit plans of the Company or applicable law),
bonuses or severance from the Company or any Affiliate after termination of the
Employment Term shall cease upon such termination.
9. Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, no amount or benefit shall be paid or provided under
this Agreement or otherwise to an extent or in a manner that would result in
payments or benefits (or other compensation) not being fully deductible by the
Company or an Affiliate for federal income tax purposes because of Section 280G
of the Code, or any successor provision thereto (or that would result in
Executive being subject to the excise tax imposed by Section 4999 of the Code,
or any successor provision thereto). The determination of whether any such
payments or benefits to be provided under this Agreement or otherwise would not
be so deductible (or whether Executive would be subject to such excise tax)
shall be made at the expense of the Company, if requested by either Executive or
the Company, by a firm of independent accountants or a law firm selected by the
Company and reasonably acceptable to Executive. In the event that any payment or
benefit intended to be provided under this Agreement or otherwise would
constitute a “parachute payment,” as defined in Section 280G of the Code, the
Company shall designate the payments and/or benefits (beginning with cash
payments) to be reduced or modified so that the Company or an Affiliate is not
denied any federal income tax deductions for any such parachute payment because
of Section 280G of the Code (or so that Executive is not subject to the excise
tax imposed by Section 4999 of the Code).
10. Notice. Any notices required or permitted hereunder shall be in writing and
shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, or sent by reputable overnight courier, postage
prepaid, to the addresses set forth as follows:
If to the Company:
Associated Materials LLC
3773 State Road
Cuyahoga Falls, OH 44223
Attention: Corporate Secretary
With copies, which shall not constitute notice, to:
AMH Investment Holdings Corp.
c/o Hellman & Friedman LLC
One Maritime Plaza, 12th Floor
San Francisco, CA 94111
Attention: Erik Ragatz and Arrie Park, Esq.
          -and-
Simpson Thacher & Bartlett LLP
2550 Hanover Street
Palo Alto, CA 94304
Attention: Chad Skinner, Esq. and Tristan Brown, Esq.
If to Executive, to such address as shall most currently appear on the records
of the Company.
or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.

 

6



--------------------------------------------------------------------------------



 



11. General.
(a) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE
OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. ANY ACTION TO ENFORCE THIS
AGREEMENT AND/OR THE EXHIBITS HERETO MUST BE BROUGHT IN, AND THE PARTIES HEREBY
CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN THE CITY OF WILMINGTON,
DELAWARE. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION. EACH PARTY HERETO
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.
(b) Construction and Severability. If any provision of this Agreement shall be
held invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired, and the parties undertake to implement
all efforts which are necessary, desirable and sufficient to amend, supplement
or substitute all and any such invalid, illegal or unenforceable provisions with
enforceable and valid provisions which would produce as nearly as may be
possible the result previously intended by the parties without renegotiation of
any material terms and conditions stipulated herein.
(c) Assignability. Executive may not assign his interest in or delegate his
duties under this Agreement. This Agreement is for the employment of Executive,
personally, and the services to be rendered by him under this Agreement must be
rendered by him and no other person. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the Company and its successors and
assigns. Without limiting the foregoing and notwithstanding anything else in
this Agreement to the contrary, the Company may assign this Agreement to, and
all rights hereunder shall inure to the benefit of, any subsidiary of the
Company or any person, firm or corporation resulting from the reorganization of
the Company or succeeding to the business or assets of the Company by purchase,
merger, consolidation or otherwise.
(d) Warranty by Executive. Executive represents and warrants to the Company that
Executive is not subject to any contract, agreement, judgment, order or decree
of any kind, or any restrictive agreement of any character, that restricts
Executive’s ability to perform his obligations under this Agreement or that
would be breached by Executive upon his performance of his duties pursuant to
this Agreement, and Executive shall indemnify and hold harmless the Company and
the Affiliates from and against any and all liabilities, losses, claims,
obligations or the like arising from or in connection with any breach of, or
inaccuracy in, Executive’s representations and warranties contained in this
sentence.

 

7



--------------------------------------------------------------------------------



 



(e) Compliance with Rules and Policies. Executive shall perform all services in
accordance with the lawful policies, procedures and rules established by the
Company and the Board. In addition, Executive shall comply with all laws, rules
and regulations that are generally applicable to the Company or its subsidiaries
and their respective employees, directors and officers.
(f) Withholding Taxes. All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.
(g) Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements and undertakings, both written and oral, and may
not be modified or amended in any way except in writing by the parties hereto.
(h) Duration. Notwithstanding the Employment Term hereunder, this Agreement
shall continue for so long as any obligations remain under this Agreement.
(i) Termination On or After Expiration of the Employment Term. Unless the
Company and Executive otherwise agree in writing, any continuation of
Executive’s employment with the Company and its Affiliates beyond the expiration
of the Employment Term shall be deemed an employment “at will” and shall not be
deemed to extend any of the provisions of this Agreement (other than as provided
in Section 11(j) below), and Executive’s employment may thereafter be terminated
“at will” by Executive or the Company.
(j) Survival. The covenants set forth in Section 5 and the parties’ respective
rights and obligations under Section 7 shall survive and shall continue to be
binding upon Executive and the Company, as the case may be, in accordance with
their terms, notwithstanding the termination or expiration of this Agreement or
the termination of Executive’s employment for any reason whatsoever.
(k) Waiver. No waiver by either party hereto of any of the requirements imposed
by this Agreement on, or any breach of any condition or provision of this
Agreement to be performed by, the other party shall be deemed a waiver of a
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time. Any such waiver shall be express and
in writing, and there shall be no waiver by conduct. Pursuit by either party of
any available remedy, either in law or equity, or any action of any kind, does
not constitute waiver of any other remedy or action. Such remedies are
cumulative and not exclusive.
(l) Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.
(m) Section References. The words Section and paragraph herein shall refer to
provisions of this Agreement unless expressly indicated otherwise.
[Signature page follows]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

            ASSOCIATED MATERIALS LLC
      /s/ Stephen Graham       By: Stephen Graham      Its: Chief Financial
Officer        EXECUTIVE
      /s/ Robert C. Gaydos       Robert C. Gaydos           

[Signature Page to Gaydos Employment Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Annual Incentive Bonus
Executive is eligible to receive an annual bonus under the Company’s Senior
Executive Incentive Compensation Program, with a target bonus equal to 60% of
base salary (the “Target Bonus”). With respect to each fiscal year, the amount
of annual bonus payable will be based upon the achievement of both (i) an
Adjusted EBITDA goal (the “EBITDA Bonus”) and (ii) other operating metrics (the
“OM Bonus”). The EBITDA Bonus will constitute at least 50% of the Target Bonus.
For the 2011 fiscal year, Executive (x) will participate in the Company’s
Executive Bonus Program applicable to the second half of 2011, but the actual
bonus, if any payable under such Program shall be appropriately prorated based
on the actual number of days Executive is employed by the Company in 2011 and
(y) the EBITDA Bonus will constitute 70% of the target bonus and the OM Bonus
will constitute the remaining 30% of the target bonus. For the OM Bonus, the
applicable operating metrics for each fiscal year, as well as the bonus ranges
for these metrics, will be mutually agreed by the Company and the Company’s
Chief Executive Officer within the first 90 days of each such fiscal year (or,
in the case of 2011, within the first 90 days of the Commencement Date).
For purposes of Executive’s annual incentive bonus and the computation thereof:

  1.   Base salary shall mean the annual rate of base salary in effect under
this Agreement as of December 31 of the calendar year to which the bonus
relates.     2.   “Adjusted EBITDA” means the “EBITDA” of Intermediate for the
applicable fiscal year, as such term is as defined in the Indenture, except that
clause (1)(i) of such definition shall not apply for purposes of this Agreement.
“Indenture” means the Indenture dated as of October 13, 2010 among Carey
Acquisition Corp., AMH New Finance, Inc. (formerly known as Carey New Finance,
Inc.), Associated Materials, LLC, Wells Fargo Bank, National Association and the
other parties thereto, as amended from time to time.     3.   Adjusted EBITDA
targets will be adjusted by the Board (or its compensation committee) in good
faith to reflect each acquisition or disposition by the Company or any of its
Affiliates subsequent to the Commencement Date of any business, operation,
entity (including the acquisition of only a portion of an entity whose results
will be consolidated by the Company in accordance with generally accepted
accounting principles), division of any entity or any assets outside the
ordinary course of business. If the Company or any Affiliate makes such an
acquisition or disposition in a given fiscal year, the Adjusted EBITDA target
for such fiscal year and subsequent fiscal years, if applicable, shall be
proportionately adjusted, fairly and appropriately, and only to the extent
deemed necessary by the Board (or its compensation committee) (after
consultation with the Company’s accountants), in the exercise of its good faith
judgment, in order to accurately reflect the direct and measurable effect such
acquisition or disposition has or is reasonably expected to have on such
Adjusted EBITDA target(s). In addition, to the extent applicable, Adjusted
EBITDA target(s) will be adjusted by the Board (or its compensation committee)
(after consultation with the Company’s accountants) in good faith to reflect any
changes in generally accepted accounting principles promulgated by accounting
standard setters in order to accurately reflect the effect of such changes on
such Adjusted EBITDA target(s). The intent of such adjustments is to keep the
probability of achieving the Adjusted EBITDA targets the same as if the event
triggering such adjustment had not occurred. The Board’s (or its compensation
committee’s) determination of such necessary adjustment(s) shall be made within
90 days following the completion or closing of such event, as applicable, and
shall be based on the Company’s accounting as set forth in its books and records
and on the Company’s financial plan pursuant to which the Adjusted EBITDA
targets were originally established. Any such adjustment(s) made in good faith
shall be final and binding on all persons.

 

1



--------------------------------------------------------------------------------



 



EXHIBIT B
GENERAL RELEASE
THIS AGREEMENT AND RELEASE, dated as of                     , 20      (this
“Agreement”), is entered into by and between Robert C. Gaydos (“Executive”) and
Associated Materials LLC (the “Company”).
WHEREAS, Executive entered into an employment agreement by and between Executive
and the Company, dated as of August 1, 2011 (the “Employment Agreement”); and
WHEREAS, Executive’s employment with the Company will terminate effective as of
                    , 20     ;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:
1. Executive shall be provided severance pay and other benefits (the “Severance
Benefits”) in accordance with the terms and conditions of Section 7 of the
Employment Agreement; provided that, no such Severance Benefits shall be paid or
provided if Executive revokes this Agreement pursuant to Section 4 below.
2. Executive, for and on behalf of himself and Executive’s heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) arising out of or
relating to Executive’s employment or termination of employment with,
Executive’s serving in any capacity in respect of, or Executive’s status at any
time as a holder of any securities of, any of the Company and any of its
affiliates (collectively, the “Company Group”), both known and unknown, in law
or in equity, which Executive may now have or ever had against any member of the
Company Group or any equityholder, agent, representative, administrator,
trustee, attorney, insurer, fiduciary, employee, director or officer of any
member of the Company Group, including their successors and assigns
(collectively, the “Company Releasees”), including, without limitation, any
claim for any severance benefit which might have been due Executive under any
previous agreement executed by and between any member of the Company Group and
Executive, and any complaint, charge or cause of action arising out of his
employment with the Company Group under the Age Discrimination in Employment Act
of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age
against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act, the Equal Pay Act, the Securities Act of
1933, the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, and the New York State Human
Rights Law, all as amended; and all other federal, state and local statutes,
ordinances and regulations. By signing this Agreement, Executive acknowledges
that Executive intends to waive and release any rights known or unknown
Executive may have against the Company Releasees under these and any other laws;
provided that, Executive does not waive or release Claims (i) with respect to
the right to enforce this Agreement or those provisions of the Employment
Agreement that expressly survive the termination of Executive’s employment with
the Company, (ii) with respect to any vested right Executive may have under any
employee pension or welfare benefit plan of the Company Group, or (iii) any
rights to indemnification under any applicable indemnification agreement, any
D&O insurance policy applicable to Executive and/or the Company’s certificates
of incorporation, charter and by-laws, or (iv) with respect to any claims that
cannot legally be waived.

 

1



--------------------------------------------------------------------------------



 



3. Executive acknowledges that Executive has been given twenty-one (21) days
from the date of receipt of this Agreement to consider all of the provisions of
the Agreement and, to the extent he has not used the entire 21-day period prior
to executing the Agreement, he does hereby knowingly and voluntarily waive the
remainder of said 21-day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY
RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.
4. Executive shall have seven (7) days from the date of Executive’s execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA). If Executive revokes the Agreement, Executive will be deemed not to
have accepted the terms of this Agreement.
[Signature page follows]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

         
 
  ASSOCIATED MATERIALS LLC    
 
       
 
 
 
By:    
 
  Its:    
 
       
 
  EXECUTIVE    
 
       
 
 
 
Robert C. Gaydos    

 

 